FILED
                            NOT FOR PUBLICATION                             MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-35367

               Plaintiff - Appellee,             D.C. Nos.    3:09-cv-00020-RRB
                                                              3:04-cr-00070-RRB
  v.

AMEEN ABDUL-JILLIL,                              MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Federal prisoner Ameen Abdul-Jillil appeals from the district court’s

dismissal of his 28 U.S.C. §2255 habeas motion. We have jurisdiction under 28

U.S.C. §2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Abdul-Jillil contends that his reliance on counsel’s misleading advice

regarding the potential sentence rendered his guilty pleas invalid. Irrespective of

counsel’s advice, Abdul-Jillil was adequately informed, by both the plea agreement

and the judge, that he might be sentenced to more than 135 months. Additionally,

Abdul-Jillil orally confirmed to the court that he understood the terms and

maximum sentence stated in the plea agreement before he entered his guilty pleas.

Accordingly, Abdul-Jillil has failed to demonstrate that he was prejudiced by

counsel’s performance. See Hill v. Lockhart, 474 U.S. 52, 57-59 (1985) (applying

Strickland two-part test to guilty pleas); see also Womack v. Del Papa, 497 F.3d

998, 1003-04 (9th Cir. 2007).

      Abdul-Jillil’s motion to file late excerpts of record and for relief from

default is granted.

      AFFIRMED.




                                          2                                       10-35367